DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered. 

Response to Amendments
This action is in response to the remarks filed 10/26/2021. The amendments filed on 10/26/2021 are entered. Claim 1, 12, and 20 have been amended, claims 26-25 have been canceled, and claims 26-28 have been added. Accordingly, the claims 1-3, 6-13, 15-22, 26-28 remain pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13, 15-22, 26-28 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 6-13, 15-22, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Green et al US 2013/0197357 (hereinafter Green) in view of US Patent Application Publication Leroy et al US 2011/0081063 (hereinafter Leroy) in view of over US Patent Application Publication Kondou US 2011/0125020 in view of Duindam et al (US 2020/0054399 A1, Prov filed 2017) (hereinafter Duindam) in view of Sarojam et al (US 2017/0124700 A1, Filed 2015) (hereinafter Sarojam). 
Regarding claim 1, Green discloses, a system comprising: 
an ultrasound sensor configured to collect ultrasound image data (ultrasound transducer 155 or ultrasound probe 155) representative of a region of a patient; (0036; real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.)
an electromagnetic (EM) tracking system configured to collect EM tracking data representative of a position or orientation of each of the ultrasound sensor and an instrument relative to the region of the patient; and (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
(image guidance unit 130):
receive the ultrasound image data from the ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.)
receive the EM tracking data from the EM tracking system (FIG. 1B);
identify a physiological landmark of the region of the patient based on the
ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determine at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) [Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data] (sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)
generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a plane of the ultrasound image data (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark; and (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.
	Green fails to disclose the following taught by Leroy: receive a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region; (Leroy, 0028; it makes it possible to equip the external part of the probe with a camera which records the image of a pattern outside the patient and used for resetting the position of the probe.) 
register the reference ultrasound image with the physiological landmark; (Leroy, 0026; 3D reference image containing the targeted anatomy, i.e. the prostate).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Green (image guidance unit 130) to obtain a reference image or benchmark of the patient when the instrument is outside the patient wherein the reference image contains a physiological landmark taught by Leroy, since this would constitute a slight constructional change, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve real time imaging. 
Leroy discloses superimposing reference images to create an ultrasound image in 0098, but Green and Leroy fails to explicitly teach the following taught by Kondou: 
overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images (Kondou, 0004; a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.) (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.) of the region of the patient (Kondou, FIG 2) as shown in the graphical user interface (0054 above)such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface. (Kondou, 0002; operator such a medical doctor or the like can easily and non-invasively obtain a tomographic image of a diagnostic site on a real-time basis by scanning the diagnostic site with an ultrasonic probe.) (Kondou, 0002; operator such as a medical doctor or the like can easily and non-invasively obtain a tomographic image of a diagnostic site on a real-time basis by scanning the diagnostic site with an ultrasonic probe. 0004; a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.)(0050; the correspondence between the ultrasonic tomographic image and the reference tomographic image is clear, and the operator can easily grasp the association relationship between both the tomographic images.)(0004; Accordingly, not only the ultrasonic image, but also an MRI image or a CT image having the same tomographic plane can be synchronously displayed on a monitor, and a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.) [If both images are grasped on a real-time basis then the reference image and real-time image move together.] 

The above noted combination teaches all the above except for, generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark.
However, in the same field of the endeavor, Duindam discloses a graphical user interface for monitoring an image-guided procedure. Specifically, Duindam discloses, 
generate a graphical user interface (0148; “generate and/or display one or more views of graphical user interface 500”; graphical user interface 500; 0067; “The live camera feed and/or other real-time navigation information may be displayed to the clinician via a graphical user interface.”; see re-produced Fig. 5D below) 

    PNG
    media_image1.png
    739
    621
    media_image1.png
    Greyscale

showing at least one of the position, orientation, or trajectory of the instrument (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) in relation to a real-time plane (0006; “the method further including receiving real-time position information associated with an instrument during traversal of the route, mapping the real-time position information to the reduced anatomical representation, and dynamically displaying the real-time position information with the reduced anatomical representation; the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”) of the ultrasound image data (0088; “The clinician may use the ultrasound view to verify the position of the target location relative to the distal end of the catheter.”; see re-produced Fig. 5D above), and a target zone (0088; “target location “) that is registered (0088; “The performance mode is used to monitor the performance of an interventional step at the target location. For example, the interventional step may correspond to a biopsy, ablation, chemical delivery, physical manipulation of tissue, installation or removal of a biomedical device, and/or the like.”) with the physiological landmark (0088; “the interventional step may correspond to a biopsy, ablation” [a biopsy or ablation is seen as a physiological landmark]) and shown in real time, (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) [Further Duidam teaches dynamical connection between the positional information of the medical instrument with the anatomical representation] (Abstract; “receive real-time position information from the tracking system, associate the real-time position information to the reduced anatomical representation, and dynamically display the reduced anatomical representation with the associated real-time position information.”; 0006; “the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”; 0122; “FIG. 13D can be similar to those previously described, with the exception of providing a dynamic representation of interventional steps previously performed during the medical procedure.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Green as modified in view of Duindam disclosure of generating a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in , and a target zone that is registered with the physiological landmark and shown in real-time because doing so would improve real-time position information of the medical instrument (abstract of Duindam).
The above noted combination teaches all the above except for: 
wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface such that the target zone moves with the physiological landmark in real time 
However, in the same field of the endeavor, Sarojam discloses a method and system for measuring a volume from an ultrasound image. Specifically, Sarojam discloses, 
 wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface ([The target zone is defined by the calipers. The clinician adjust the calipers to correspond to the dimensions of the OOI, which dynamically connects the target zone to the physiological landmark. The OOI is the organ of interest seen as the physiological landmark]; 0026; “the mobile ultrasound imaging system may display the ultrasound images with an overlay of the contour with calipers positioned at the widest points of the OOI corresponding to a dimension of the OOI. Optionally, the clinician may adjust the calipers and thereby the dimensional measurements of the OOI using a graphical user interface of the mobile ultrasound imaging system. By adjusting the calipers, the accuracy of the dimensional measurements are increased. Based on the dimensions of the OOI, the mobile ultrasound imaging system calculates a volume of the OOI. For example, the volume is estimated by an ellipsoid approximation.”; Abstract; “organ of interest (OOI)”; 0018; “FIG. 11 is a screen shot of graphical user interface, in accordance with various embodiments described herein.”); see re-produced Fig. 11 below; ) such that the target zone moves with the physiological landmark ([referring back to paragraph 0026 the clinical moves the target zone with the physiological landmark]) in real time (0036; “Accordingly, the quantity of information being processed by the portable host system 104 is reduced and ultrasound images of the patient may be generated, by the portable host system 104, in real-time as the information is being acquired from the ultrasound probe 102.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time because doing so would improve positional information of an organ of interest (0026 of Sarojam).

Regarding claim 2, the modified combination above disclose all the elements of claim 1, but Green fails to disclose for the processor (image guidance unit 130),  wherein the one or more processors (Kondou, image processor 12) is configured to overlay the registered reference ultrasound image with the plane of the ultrasound image data as shown in the graphical user interface. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor unit of Green as modified above to superimpose two images to be displayed wherein the reference image is semitransparent taught by Kondou. The motivation to do this would be to use common techniques to improve real time imaging; and is therefore not inventive.  

Regarding claim 3, the modified combination above disclose all the elements of claim 1, as discussed above, Konodu discloses, wherein the reference ultrasound image comprises a semitransparent reference ultrasound image. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)


Regarding claim 6, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors (image guidance unit 130) is further configured to: determine the target zone based on user input data (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface based on the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

Regarding claim 7, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors (image guidance unit 130) is further configured to: determine whether at least one of the position,  has changed (surgical instrument 501); and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument. The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

Regarding claim 8, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors (image guidance unit 130) is further configured to: determine an intersection between the instrument and the plane of the ultrasound image data (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.); and display (520) an indicator of the (510) between the instrument (545) and the plane of the ultrasound image data (504) in the graphical user interface. (520). (Refer to Figure 5 below and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)


    PNG
    media_image2.png
    690
    566
    media_image2.png
    Greyscale


Regarding claim 9, Green as modified discloses all the elements of claim 1, Green further discloses, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument. (0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidiance of the medical deivce tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)

Regarding claim 10, the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the instrument comprises one or more implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical circulatory support ( e.g. L V AD) devices, coronary stent devices, heart valve devices, heart valve repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices. (ablation needle 145) (0034; More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, cauterizer, scalpel and/or any other surgical instrument or medical device.)

(0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) and a target zone that is registered with the physiological landmark. (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.

Regarding claim 12, Green discloses, A device comprising one or more processors (image guidance unit 130) configured to: 
(0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determine at least one of a position, orientation, or trajectory of an instrument; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.)
generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a plane of the ultrasound image data (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark; and (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.
Green fails to disclose the following taught by Leroy: 
register a reference ultrasound image with the physiological landmark; (Leroy, 0026; 3D reference image containing the targeted anatomy, i.e. the prostate)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Green (image guidance unit 130) to obtain a reference image or benchmark of the patient when the instrument is outside the patient wherein the reference image contains a physiological landmark taughy by Leroy, since this would constitute a slight constructional change, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve real time imaging. 
Leroy discloses superimposing reference images to create an ultrasound image in 0098, but Green and Leroy fails to explicitly teach the following taught by Kondou: 
Leroy discloses superimposing reference images to create an ultrasound image in 0098, but Green and Leroy fails to explicitly teach the following taught by Kondou: 
(Kondou, 0004; a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.) (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.) of the region of the patient (Kondou, FIG 2) as shown in the graphical user interface (0054 above)such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface. (Kondou, 0002; operator such a medical doctor or the like can easily and non-invasively obtain a tomographic image of a diagnostic site on a real-time basis by scanning the diagnostic site with an ultrasonic probe.) (Kondou, 0002; operator such a medical doctor or the like can easily and non-invasively obtain a tomographic image of a diagnostic site on a real-time basis by scanning the diagnostic site with an ultrasonic probe. 0004; a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.)(0050; the correspondence between the ultrasonic tomographic image and the reference tomographic image is clear, and the operator can easily grasp the association relationship between both the tomographic images.)(0004; Accordingly, not only the ultrasonic image, but also an MRI image or a CT image having the same tomographic plane can be synchronously displayed on a monitor, and a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.) [If both images are grasped on a real-time basis then the reference image and real-time image move together.] 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor unit of Green as modified above to superimpose two images to be displayed wherein the reference ultrasound image moves with the ultrasound image data seen as real time imaging taught by Kondou. The motivation to do this would be to use common techniques to improve real time imaging; and is therefore not inventive.  
The above noted combination teaches all the above except for, generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark.
However, in the same field of the endeavor, Duindam discloses a graphical user interface for monitoring an image-guided procedure. Specifically, Duindam discloses, 
generate a graphical user interface (0148; “generate and/or display one or more views of graphical user interface 500”; graphical user interface 500; 0067; “The live camera feed and/or other real-time navigation information may be displayed to the clinician via a graphical user interface.”; see re-produced Fig. 5D below) 

    PNG
    media_image1.png
    739
    621
    media_image1.png
    Greyscale

showing at least one of the position, orientation, or trajectory of the instrument (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) in relation to a real-time plane (0006; “the method further including receiving real-time position information associated with an instrument during traversal of the route, mapping the real-time position information to the reduced anatomical representation, and dynamically displaying the real-time position information with the reduced anatomical representation; the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”) of the ultrasound image data (0088; “The clinician may use the ultrasound view to verify the position of the target location relative to the distal end of the catheter.”; see re-produced Fig. 5D above), and a target zone (0088; “target location “) that is registered (0088; “The performance mode is used to monitor the performance of an interventional step at the target location. For example, the interventional step may correspond to a biopsy, ablation, chemical delivery, physical manipulation of tissue, installation or removal of a biomedical device, and/or the like.”) with the physiological landmark (0088; “the interventional step may correspond to a biopsy, ablation” [a biopsy or ablation is seen as a physiological landmark]) and shown in real time, (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) [Further Duidam teaches dynamical connection between the positional information of the medical instrument with the anatomical representation] (Abstract; “receive real-time position information from the tracking system, associate the real-time position information to the reduced anatomical representation, and dynamically display the reduced anatomical representation with the associated real-time position information.”; 0006; “the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”; 0122; “FIG. 13D can be similar to those previously described, with the exception of providing a dynamic representation of interventional steps previously performed during the medical procedure.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Green as modified above in view of Duindam disclosure of generating a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument , and a target zone that is registered with the physiological landmark and shown in real-time because doing so would improve real-time position information of the medical instrument (abstract of Duindam).
The above noted combination teaches all the above except for: 
wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface such that the target zone moves with the physiological landmark in real time 
However, in the same field of the endeavor, Sarojam discloses a method and system for measuring a volume from an ultrasound image. Specifically, Sarojam discloses, 
 wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface ([The target zone is defined by the calipers. The clinician adjust the calipers to correspond to the dimensions of the OOI, which dynamically connects the target zone to the physiological landmark. The OOI is the organ of interest seen as the physiological landmark]; 0026; “the mobile ultrasound imaging system may display the ultrasound images with an overlay of the contour with calipers positioned at the widest points of the OOI corresponding to a dimension of the OOI. Optionally, the clinician may adjust the calipers and thereby the dimensional measurements of the OOI using a graphical user interface of the mobile ultrasound imaging system. By adjusting the calipers, the accuracy of the dimensional measurements are increased. Based on the dimensions of the OOI, the mobile ultrasound imaging system calculates a volume of the OOI. For example, the volume is estimated by an ellipsoid approximation.”; Abstract; “organ of interest (OOI)”; 0018; “FIG. 11 is a screen shot of graphical user interface, in accordance with various embodiments described herein.”); see re-produced Fig. 11 below; ) such that the target zone moves with the physiological landmark ([referring back to paragraph 0026 the clinical moves the target zone with the physiological landmark]) in real time (0036; “Accordingly, the quantity of information being processed by the portable host system 104 is reduced and ultrasound images of the patient may be generated, by the portable host system 104, in real-time as the information is being acquired from the ultrasound probe 102.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time because doing so would improve positional information of an organ of interest (0026 of Sarojam).

Regarding claim 13, the modified combination above disclose all the elements of claim 12, but Green fails to disclose for the processor (image guidance unit 130),  wherein the one or more processors (Kondou, image processor 12) is configured to overlay the registered reference ultrasound image with the plane of the ultrasound image data as shown in the graphical user interface. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor unit of Green as modified above to superimpose two images to be displayed wherein the reference image is semitransparent taught by Kondou. The motivation to do this would be to use common techniques to improve real time imaging; and is therefore not inventive.  

Regarding claim 15, the modified combination above disclose all the elements of claim 12, as discussed above, Konodu discloses, wherein the reference ultrasound image comprises a semitransparent reference ultrasound image. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)

(Leroy, 0028; it makes it possible to equip the external part of the probe with a camera which records the image of a pattern outside the patient and used for resetting the position of the probe.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Green image processor to obtain a reference image or benchmark of the patient when the instrument is outside the patient where in the reference image contains a physiological landmark taught by Leroy, since this would constitute a slight constructional change essential working parts, which comes within the scope of customary practice followed by those skilled in the art. The motivation to do this would be to use known practices to improve real time imaging. 

Regarding claim 17, the modified combination above disclose all the elements of claim 12, further Green discloses, wherein the position, orientation, or trajectory of an instrument was determined based on the ultrasound image data, EM tracking data (sensing unit 140) , or both. (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)

Regarding claim 18, the modified combination above disclose all the elements of claim 12, further Green discloses, wherein the one or more processors is further (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface data based on the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

Regarding claim 19, the modified combination above disclose all the elements of claim 12, further Green discloses, wherein the one or more processors (image guidance unit 130) is further configured to:	determine whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501) has changed (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation); and generate an updated graphical user interface representing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) Position, orientation, and or trajectory are seen as the same element since each can determine a location of said instrument.

Regarding claim 20, Green discloses, a method for tracking an instrument within a region of a patient, the method comprising:
obtaining ultrasound image data from the ultrasound sensor (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.) representing the region of the patient when at least a portion of the instrument (545) is located within the region of the patient (Figure 5);
obtaining electromagnetic (EM) tracking data from an EM tracking system representative of a position or orientation of each of the ultrasound sensor and the instrument relative to the region of the patient; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
identifying, with one or more processors (image guidance unit 130), a physiological landmark of the region of the patient based on the ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determining, with the one or more processors (image guidance unit 130), at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
controlling, with the one or more processors, a display device to generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) relative to a plane of the ultrasound (Claim 5; wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.), and a target zone that is registered with the physiological landmark; and (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410) A tumor is seen as a physiological landmark.
Green fails to disclose the following taught by Leroy:
obtaining a reference ultrasound image representative of the region of the patient from an ultrasound sensor when the instrument is located outside of the region of the patient; (Leroy, 0028; it makes it possible to equip the external part of the probe with a camera which records the image of a pattern outside the patient and used for resetting the position of the probe.)
registering, with the one or more processors, the reference ultrasound image with the physiological landmark; (Leroy, 0026; 3D reference image containing the targeted anatomy, i.e. the prostate)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Green image processor to obtain a reference image or benchmark of the patient when the instrument is outside the patient wherein the reference image contains a physiological landmark taught by Leroy, since this would constitute a slight constructional change essential working parts, which 
Leroy discloses superimposing reference images to create an ultrasound image in 0098, but fails to explicitly teach the following taught by Kondou: 
controlling, with the one or more processors (image processor 12), the display overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images (Kondou, 0004; a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.) (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.) of the region of the patient (Kondou, FIG 2) as shown in the graphical user interface (0054 above)such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface. (Kondou, 0002; operator such a medical doctor or the like can easily and non-invasively obtain a tomographic image of a diagnostic site on a real-time basis by scanning the diagnostic site with an ultrasonic probe.) (Kondou, 0002; operator such a medical doctor or the like can easily and non-invasively obtain a tomographic image of a diagnostic site on a real-time basis by scanning the diagnostic site with an ultrasonic probe. 0004; a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.)(0050; the correspondence between the ultrasonic tomographic image and the reference tomographic image is clear, and the operator can easily grasp the association relationship between both the tomographic images.)(0004; Accordingly, not only the ultrasonic image, but also an MRI image or a CT image having the same tomographic plane can be synchronously displayed on a monitor, and a diagnosis is made while the correspondence of both the images is grasped on a real-time basis.) [If both images are grasped on a real-time basis then the reference image and real-time image move together.] 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Green as modified image processor unit to superimpose two images to be displayed wherein the reference ultrasound image moves with the ultrasound image data seen as real time imaging taught by Kondou. The motivation to do this would be to use common techniques to improve real time imaging; and is therefore not inventive.    
The above noted combination teaches all the above except for, generate a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time, wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark.
However, in the same field of the endeavor, Duindam discloses a graphical user interface for monitoring an image-guided procedure. Specifically, Duindam discloses, 
(0148; “generate and/or display one or more views of graphical user interface 500”; graphical user interface 500; 0067; “The live camera feed and/or other real-time navigation information may be displayed to the clinician via a graphical user interface.”; see re-produced Fig. 5D below) 

    PNG
    media_image1.png
    739
    621
    media_image1.png
    Greyscale

showing at least one of the position, orientation, or trajectory of the instrument (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) in relation to a real-time plane (0006; “the method further including receiving real-time position information associated with an instrument during traversal of the route, mapping the real-time position information to the reduced anatomical representation, and dynamically displaying the real-time position information with the reduced anatomical representation; the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”) of the ultrasound image data (0088; “The clinician may use the ultrasound view to verify the position of the target location relative to the distal end of the catheter.”; see re-produced Fig. 5D above), and a target zone (0088; “target location “) that is registered (0088; “The performance mode is used to monitor the performance of an interventional step at the target location. For example, the interventional step may correspond to a biopsy, ablation, chemical delivery, physical manipulation of tissue, installation or removal of a biomedical device, and/or the like.”) with the physiological landmark (0088; “the interventional step may correspond to a biopsy, ablation” [a biopsy or ablation is seen as a physiological landmark]) and shown in real time, (0069; “the real-time position and orientation of the catheter may be projected onto the 3D model and displayed via the graphical user interface”) [Further Duidam teaches dynamical connection between the positional information of the medical instrument with the anatomical representation] (Abstract; “receive real-time position information from the tracking system, associate the real-time position information to the reduced anatomical representation, and dynamically display the reduced anatomical representation with the associated real-time position information.”; 0006; “the method where dynamically displaying the real-time position information includes displaying one or more indicators when an anomaly is detected”; 0122; “FIG. 13D can be similar to those previously described, with the exception of providing a dynamic representation of interventional steps previously performed during the medical procedure.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Green as modified in view of Duindam disclosure of generating a graphical user interface showing at least one of the position, orientation, or trajectory of the instrument in relation to a real-time plane of the ultrasound image data, and a target zone that is registered with the physiological landmark and shown in real-time because doing so would improve real-time position information of the medical instrument (abstract of Duindam).
The above noted combination teaches all the above except for: 
wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface such that the target zone moves with the physiological landmark in real time 
However, in the same field of the endeavor, Sarojam discloses a method and system for measuring a volume from an ultrasound image. Specifically, Sarojam discloses, 
 wherein the target zone is dynamically connected to the physiological landmark  in the graphical user interface ([The target zone is defined by the calipers. The clinician adjust the calipers to correspond to the dimensions of the OOI, which dynamically connects the target zone to the physiological landmark. The OOI is the organ of interest seen as the physiological landmark]; 0026; “the mobile ultrasound imaging system may display the ultrasound images with an overlay of the contour with calipers positioned at the widest points of the OOI corresponding to a dimension of the OOI. Optionally, the clinician may adjust the calipers and thereby the dimensional measurements of the OOI using a graphical user interface of the mobile ultrasound imaging system. By adjusting the calipers, the accuracy of the dimensional measurements are increased. Based on the dimensions of the OOI, the mobile ultrasound imaging system calculates a volume of the OOI. For example, the volume is estimated by an ellipsoid approximation.”; Abstract; “organ of interest (OOI)”; 0018; “FIG. 11 is a screen shot of graphical user interface, in accordance with various embodiments described herein.”); see re-produced Fig. 11 below; ) such that the target zone moves with the physiological landmark ([referring back to paragraph 0026 the clinical moves the target zone with the physiological landmark]) in real time (0036; “Accordingly, the quantity of information being processed by the portable host system 104 is reduced and ultrasound images of the patient may be generated, by the portable host system 104, in real-time as the information is being acquired from the ultrasound probe 102.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time because doing so would improve positional information of an organ of interest (0026 of Sarojam).

Regarding claim 21, the modified combination above disclose all the elements of claim 20, as discussed above, Konodu discloses, wherein the reference ultrasound image obtained comprises a
semi-transparent reference ultrasound image. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)

Regarding claim 26, the modified combination above disclose all the elements of claim 1, Sarojam discloses, wherein the graphical user interface comprises at least one marker (0064; “contour or boundary (e.g., the first boundary 1120 of FIG. 11)”) representative of the physiological landmark (OOI) (0064; “The contour model may be used by the controller 202 to determine the borders of the OOI (e.g., a bladder), and draws a contour or boundary (e.g., the first boundary 1120 of FIG. 11) around the OOI shown on the touchscreen display 120”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of wherein the graphical user interface comprises at least one marker representative of the 

Regarding claim 27, the modified combination above disclose all the elements of claim 12, Sarojam discloses, wherein the graphical user interface comprises at least one marker (0064; “contour or boundary (e.g., the first boundary 1120 of FIG. 11)”) representative of the physiological landmark (OOI) (0064; “The contour model may be used by the controller 202 to determine the borders of the OOI (e.g., a bladder), and draws a contour or boundary (e.g., the first boundary 1120 of FIG. 11) around the OOI shown on the touchscreen display 120”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of wherein the graphical user interface comprises at least one marker representative of the physiological landmark because doing so would improve positional information of an organ of interest (0026 of Sarojam).

Regarding claim 28, the modified combination above disclose all the elements of claim 20, Sarojam discloses, wherein the graphical user interface comprises at least one marker (0064; “contour or boundary (e.g., the first boundary 1120 of FIG. 11)”) representative of the physiological landmark (OOI) (0064; “The contour model may be used by the controller 202 to determine the borders of the OOI (e.g., a bladder), and draws a contour or boundary (e.g., the first boundary 1120 of FIG. 11) around the OOI shown on the touchscreen display 120”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Sarojam teaching of wherein the graphical user interface comprises at least one marker representative of the physiological landmark because doing so would improve positional information of an organ of interest (0026 of Sarojam).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Leroy in view Kondou in view of Duindam in view of Sarojam, as applied to claim 20 above, in further view of US Patent Application Publication Verdard et al US 2004/0097805. 
Regarding claim 22, the modified combination above disclose all the elements of claim 20, 
Green as modified fail to discloses wherein the region of the patient is a cardiac region. Within the same field of the endeavor Verdard discloses navigation systems for cardiac therapies by merging images. Verdard discloses, (Verdard 0125; This non-invasive method merges the 3D pre-operative scan with the 2D image. One way to automatically register the heart with fluoroscopy and CT or other imaging modality is to use the spinal vertebrae that is next to the heart itself as the anatomical landmark.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/N.A.R./Examiner, Art Unit 3793               

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791